Citation Nr: 1820827	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  13-28 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a compensable disability rating for a bilateral hearing loss disability, prior to July 28, 2006.

2.  Entitlement to an increased disability rating for a bilateral hearing loss disability, rated as 10 percent disabling from July 28, 2006 through January 30, 2012.

3.  Entitlement to an increased disability rating for a bilateral hearing loss disability, rated as 20 percent disabling from January 30, 2012 through March 8, 2012.

4.  Entitlement to an increased disability rating for a bilateral hearing loss disability, rated as 40 percent disabling from March 8, 2012.

5.  Entitlement to an increased disability rating for anxiety disorder with depression, rated as 30 percent disabling prior to March 8, 2012.

6.  Entitlement to an increased disability rating for anxiety disorder with depression, rated as 50 percent disabling from March 8, 2012.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU), prior to March 8, 2012.


REPRESENTATION

Veteran represented by:	Nicholas Parisi, Agent


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1965 to September 1967.  He served in Vietnam and was awarded the Bronze Star Medal, the Purple Heart and the Combat Infantry Badge.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

These claims were previously remanded by the Board in May 2015, May 2016 and January 2017 in part to afford the Veteran a Board hearing.  The Veteran testified at a May 2017 Board videoconference hearing before the undersigned Veterans Law Judge and a transcript of the hearing is of record.  The Board remanded these claims in October 2017.
The Board notes that in a May 2017 statement the Veteran's representative stated that "[t]he evidence of record overwhelmingly supports an award of TDIU effective March 8, 2012.  If the Board agrees with this interpretation, the [V]eteran has authorized me to withdraw his appeal on the issues of" and noted were the bilateral hearing loss disability and anxiety disorder with depression increased rating claims.  The Board in October 2017 was not able to grant the requested benefits at that time.  Following the Board's decision (which granted entitlement to service connection for multiple disabilities), the AOJ issued a December 2017 rating decision that resulted in the Veteran having a combined 100 percent disability rating on a schedular basis, as well as receiving various special monthly compensation (SMC), from March 8, 2012.  As such, it appears that the benefits requested in the May 2017 statement have been granted.  The Board, however, does not find the May 2017 statement to have demonstrated a clear intent to withdraw the issues remaining on appeal.  If the Veteran (or his representative) desires to withdraw the issues remaining on appeal, they are free to do so.  See 38 C.F.R. § 20.204 (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Bilateral Hearing Loss Disability

This issue is on appeal from a July 1985 rating decision.  Following a January 1986 Statement of the Case (SOC), the Veteran submitted a timely VA Form 9 (Appeal to [the Board]).  The VA Form 9 apparently was overlooked by the AOJ until it was recognized during the course of later claims.  See February 2014 Supplemental Statement of the Case (SSOC) (stating that "[w]e have discovered that you had an old appeal pending regarding the evaluation of your hearing loss" and listing under the adjudicative actions heading erroneously completed rating decisions in February 1989, February 1992, July 2006 and August 2010).   

During the course of this appeal, the schedular criteria for rating hearing loss disabilities were significantly changed in 1987.  See 52 Fed. Reg. 17607 (proposed rule; stating "two significant changes in testing parameters required complete revision of the current method for evaluating degree of disability"); 52 Fed. Reg. 44117 (final rule with effective date of December 18, 1987); compare 38 C.F.R. § 4.85-4.87a (1985), with 38 C.F.R. § 4.85-4.87 (2017).   

When a law or regulation (to include pertaining to the rating schedule) changes while an increased rating claim is pending, both the old and new versions must be considered.  See VAOPGCPREC 3-2000 (Apr. 10, 2000); 65 Fed. Reg. 34531 (May 30, 2000).  The old version may continue to be applied throughout the appeal if it is more favorable or the new version may be applied if it is more favorable, but the new version cannot be applied earlier than the effective date of the change.  See VAOPGCPREC 3-2000; 38 U.S.C. § 5110(g) (2002).  

In this case, the AOJ's February 2014 and February 2018 SSOCs evaluated the Veteran's bilateral hearing loss disability throughout the appeal period based on the schedular criteria as amended in 1987 and did not considered the prior schedular criteria in its adjudication.  As such, the Board finds that remand is required in order to allow the AOJ to adjudicate in the first instance the Veteran's bilateral hearing loss disability increased rating claim with proper consideration of both the current schedular criteria and that which was in effect prior to the 1987 change.  This means that the AOJ should consider the "old" version (dated prior to the 1987 change) throughout the appeal period and the "new" version from the date of the change (December 18, 1987) and apply whichever is more favorable.

TDIU

The issue of entitlement to a TDIU was previously on appeal based on a March 8, 2012 claim and a Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  The Board remanded this issue in October 2017.  

The issue of entitlement to a TDIU is moot from March 8, 2012 forward.  The Board is aware of the case of Bradley v. Peake, 22 Vet. App. 280 (2008), which essentially indicated that even with the assignment of a 100 percent schedular disability rating, the issue entitlement to TDIU is potentially not moot because of possible entitlement to statutory housebound SMC under 38 U.S.C. §  1114(s) (2002).  The current case is distinguishable from Bradley because the Veteran has a combined schedular disability rating of 100 percent and is in receipt of SMC based on aid and attendance as of March 8, 2012 and SMC based on aid and attendance is a greater benefit than SMC based on statutory housebound.  Compare 38 U.S.C. § 1114(l) (2002), with 38 U.S.C. § 1114(s) (2002).

As to entitlement to a TDIU prior to March 8, 2012, as noted above, the Veteran's bilateral hearing loss disability increased rating claim is on appeal form a July 1985 rating decision.  A claim for a TDIU is part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  On the March 8, 2012 VA Form 21-8940, the Veteran stated that he last worked full time in July 2004 and included hearing loss as one of various service-connected disabilities that prevented him from securing or following any substantially gainful occupation.  Also, in an October 2013 Notice of Disagreement (NOD), the Veteran's representative stated in regards to the TDIU claim that "[w]e previously submitted statements from the [V]eteran's former employer, which indicated that the [V]eteran's hearing loss was the primary reason for his inability to continue to work."  This was presumably a reference to a June 2006 letter (submitted in August 2013) from the Veteran's employer from approximately 1998 to 2005.  The employer stated that "for approximately 2 years prior to [the Veteran's] last day of employment, it was obvious to myself and all of his associates, that he had a hearing impairment, which made it difficult for him to properly conduct his job duties and responsibilities" and that "[t]here was no doubt in my mind that his hearing impairment affected his job performance." 

Based on the evidence of record, the Board finds that a TDIU claim is on appeal pursuant to Rice.  The issue is limited, however, to entitlement to a TDIU prior to March 8, 2012 and is limited to consideration of only the Veteran's bilateral hearing loss disability.  The issue of entitlement to a TDIU was not included in the February 2018 SSOC and the AOJ has not specifically considered the newly defined TDIU claim on appeal as defined above.  As such, the Board finds that remand is required for the AOJ to adjudicate this issue, to include issuing an SSOC if necessary.  

Anxiety Disorder with Depression

The Board remanded this increased rating claim in October 2017 because it was intertwined with other pending issues.  In this regard, the Board granted entitlement to service connection for a neurodegenerative disorder and a pending claim at the AOJ was for an earlier effective date for service connection for residuals of a traumatic brain injury (TBI).  The Veteran's neurodegenerative disorder and TBI residuals are rated under diagnostic codes found under 38 C.F.R. § 4.124a (2017), which provides that "disability from the following diseases and their residuals may be rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function."  The Veteran's anxiety disorder with depression is rated under Diagnostic Code 9413 and the General Rating Formula for Mental Disorders.  As such, the Veteran's neurodegenerative disorder, TBI and anxiety disorder with depression are all rated under diagnostic codes that consider mental symptoms and functions.  The Board accordingly remanded the anxiety disorder with depression increased rating claim as being inextricably intertwined with the disability rating to be assigned for the neurodegenerative disorder and the earlier effective date claim for TBI residuals.  

Subsequent to the October 2017 Board remand, in a December 2017 rating decision the AOJ, as relevant, granted an earlier effective date for TBI residuals (March 8, 2012) and assigned various disability ratings related to the neurodegenerative disorder.

The AOJ, however, did not address the Veteran's anxiety disorder with depression increased rating claim and it was not included in the February 2018 SSOC.  The AOJ did not combine the assigned disability rating with the TBI or neurodegenerative disorder and the Veteran is currently assigned a 30 percent disability rating for anxiety disorder with depression from March 21, 2006 and a 50 percent disability rating from March 8, 2012.  A veteran "will generally be presumed to be seeking the maximum benefit allowed by law and regulation" and in this case the Veteran has not been granted the maximum benefit for his anxiety disorder with depression and this issue therefore remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  As such, remand is required for the AOJ to readjudicate the anxiety disorder with depression increased rating claim, to include issuing an SSOC if necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  Expedited handling is requested.)

1.  Readjudicate the Veteran's bilateral hearing loss disability claim with proper consideration of both the current schedular criteria and that which was in effect prior to the 1987 change (as discussed further in the body of the remand above).

The AOJ should consider the "old" version (dated prior to the 1987 change) throughout the appeal period and the "new" version from the date of the change (December 18, 1987) and apply whichever is more favorable.  

2.  Adjudicate the issue of entitlement to a TDIU prior to March 8, 2012 based on the Veteran's bilateral hearing loss disability, to include issuing an SSOC if necessary.

3.  Readjudicate the anxiety disorder with depression increased rating claim, to include issuing an SSOC if necessary.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




